Exhibit 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Malvern Bancorp, Inc. Paoli, Pennsylvania We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of Malvern Bancorp, Inc. (the “Company”) of our report dated December 20, 2011, relating to the consolidated financial statements of Malvern Federal Bancorp, Inc. and subsidiaries which appear in the Company’s Registration Statement on Form S-1 (File No. 333-181798) filed with the Securities and Exchange Commission on May 31, 2012, as amended. /s/ParenteBeard LLC ParenteBeard LLC October 16, 2012 Philadelphia, Pennsylvania
